DETAILED ACTION

Introduction
1.         This office action is in response to Applicant’s submission filed on 04/17/2019.  Claims 1-20 are pending in the application. As such, Claims 1-20 have been examined.

Notice of Pre-AIA  or AIA  Status
2. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
3.	The drawings filed on 04/17/2019. have been accepted and considered by the Examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

4.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“…a time-spectrum-converter for converting… a prediction analyzer for calculating… a shaping filter controlled by the prediction filter data for shaping…and a spectrum-time-converter for converting…” in claim 1; “…prediction analyzer is configured to calculate…” in claim 2; “…prediction analyzer is configured for calculating…” in claim 3; “…the flattening filter characteristic is an analysis FIR filter characteristic or an all zero filter characteristic resulting…” in claim 4; “…the prediction analyzer is configured: to calculate… to window…to shape…” in claim 5; “…the prediction analyzer is configured to determine…” in claim 7; “…the prediction analyzer is configured to applying…” in claim 8; “…the shaping filter is configured to apply…” in claim 9; “…the shaping filter is configured to apply…” in claim 10; “…the prediction analyzer is configured to calculate…” in claim 11; “…the prediction analyzer is configured to calculate…” in claim 13; “…the spectrum-time converter is configured to apply…” in claim 14; “…the time-spectrum converter is configured to apply…” in claim 15; “…the prediction analyzer is configured to calculate…” in claim 17; “…the shaping filter is configured to represent…” in claim 18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1, 2, 4, 6, 14, 15, 16, 17, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Herre et al., (J. Herre, E. Allamanche, K. Brandenburg, M. Dietz, B. Teichmann, and B. Grill, "The Integrated Filterbank Based Scalable MPEG-4 Audio Coder," Paper 4810, (1998 September.)), hereinafter referred to as HERRE1.
	With respect to Claim 1, HERRE1 discloses:
1. An apparatus for post-processing an audio signal, comprising: 

    PNG
    media_image1.png
    786
    503
    media_image1.png
    Greyscale
a time-spectrum-converter for converting the audio signal into a spectral representation comprising a sequence of spectral frames (See e.g., “…time signal is first decomposed into its spectral components which are evaluated by the psychoacoustic model. This module also makes a decision on the appropriate window switching sequence which is applied to each frame controlling the transform length of the MDCT analysis filter bank…,” See e.g., HERRE §§ 2, 3, 5.1-5.3, Figs. 2, 4, 5); 
a prediction analyzer for calculating prediction filter data for a prediction over frequency within a spectral frame (See e.g., “…carrying out a prediction on the spectral coefficients across frequency and coding the residual spectral coefficients in place of the original ones…” “…in the spectral normalization process, a linear predictive coding (LPC) spectral estimation scheme, a periodic component extraction scheme, a Bark-scale spectral estimation scheme, and a power estimation scheme are carried out sequentially…,” See e.g., HERRE §§ 2, 3, 5.1-5.3, Figs. 2, 4, 5); 
(See e.g., “…Temporal Noise Shaping (TNS) tool optionally allows to exercise some control over the temporal fine structure of the quantization noise within each filterbank 
    PNG
    media_image2.png
    374
    830
    media_image2.png
    Greyscale
window…providing a better encoding of pitch-based and transient signals (e.g. speech)…is achieved by carrying out a prediction on the spectral coefficients across frequency and coding the residual spectral coefficients in place of the original ones…,” “…noise shaping capability provided by the TNS tool is utilized in the AAC enhancement layer only which provides sufficient bit rate to transmit the associated side information for the TNS filter coefficients…,” See e.g., HERRE §§ 2, 3, 5.1-5.3, Figs. 2, 4, 5); and 

    PNG
    media_image3.png
    376
    814
    media_image3.png
    Greyscale
a spectrum-time-converter for converting a sequence of spectral frames comprising a shaped spectral frame into a time domain (See e.g., “…After the spectral reconstruction of the TwinVQ layer, TNS filtering is applied to the obtained spectrum since the coding process of the core layer was done on the unfiltered spectrum. After the AAC inverse quantization, the addition of the two spectra is performed considering the FSS control information. The inverse TNS filter is then applied to the composite spectrum to compute the reconstructed spectrum. Finally, an inverse MDCT filter bank maps back the spectral data into a time signal using a synthesis window and overlap / add techniques…,” See e.g., HERRE §§ 2, 3, 5.1-5.3, Figs. 2, 4, 5).

With respect to Claim 2, HERRE1 discloses:
2. The apparatus of claim 1, wherein the prediction analyzer is configured to calculate first prediction filter data for a flattening filter characteristic and second prediction filter data for a shaping filter characteristic (See e.g., “…providing a better encoding of pitch-based and transient signals (e.g. speech)…is achieved by carrying out a prediction on the spectral coefficients across frequency and coding the residual spectral coefficients in place of the original ones…,” as first prediction filter data and “…noise shaping capability provided by the TNS tool is utilized in the AAC enhancement layer only which provides sufficient bit rate to transmit the associated side information for the TNS filter coefficients…,” as second prediction filter data, See e.g., HERRE §§ 2, 3, 5.1-5.3, Figs. 2, 4, 5).

With respect to Claim 4, HERRE1 discloses:

    PNG
    media_image2.png
    374
    830
    media_image2.png
    Greyscale
4. The apparatus of claim 2, wherein the flattening filter characteristic is an analysis FIR filter characteristic or an all zero filter characteristic resulting, when applied to the spectral frame, in a modified spectral frame comprising a flatter temporal envelope compared to a temporal envelope of the spectral frame; or wherein the shaping filter characteristic is a synthesis IIR filter characteristic or an all pole filter characteristic resulting, when applied to a spectral frame, in a modified spectral frame comprising a less flatter temporal (See e.g., “…flattened MDCT coefficients are further flattened through the spectral envelope by using a Bark scale, whose scale is identical to the scalefactor bands of AAC…,” and “…Temporal Noise Shaping (TNS) tool optionally allows to exercise some control over the temporal fine structure of the quantization noise within each filterbank window…providing a better encoding of pitch-based and transient signals (e.g. speech)…is achieved by carrying out a prediction on the spectral coefficients across frequency and coding the residual spectral coefficients in place of the original ones…,”  See e.g., HERRE §§ 2, 3, 5.1-5.3, Figs. 2, 4, 5).

With respect to Claim 6, HERRE1 discloses:

    PNG
    media_image2.png
    374
    830
    media_image2.png
    Greyscale
6. The apparatus of claim 1, wherein the shaping filter comprises a cascade of two controllable sub-filters, a first sub-filter being a flattening filter comprising a flattening filter characteristic and a second sub-filter being a shaping filter comprising a shaping filter characteristic, wherein the sub-filters are both controlled by the prediction filter data derived by the prediction analyzer, or wherein the shaping filter is a filter comprising a combined filter characteristic derived by combining a flattening characteristic and a shaping characteristic, wherein the combined characteristic is controlled by the prediction filter data derived from the prediction analyzer (See e.g., “…flattened MDCT coefficients are further flattened through the spectral envelope by using a Bark scale, whose scale is identical to the scalefactor bands of AAC…,” and “…Temporal Noise Shaping (TNS) tool optionally allows to exercise some control over the temporal fine structure of the quantization noise within each filterbank window…providing a better encoding of pitch-based and transient signals (e.g. speech)…is achieved by carrying out a prediction on the spectral coefficients across frequency and coding the residual spectral coefficients in place of the original ones…,”  where Fig. 4 offers of both TNS filter modules having both combined “flattened MDCT coefficients are further flattened” See e.g., HERRE §§ 2, 3, 5.1-5.3, Figs. 2, 4, 5).

With respect to Claim 14, HERRE1 discloses:
14. The apparatus of claim 1, wherein the spectrum-time converter is configured to apply an overlap-add operation involving at least two adjacent frames of the spectral representation (See e.g., “…periodic component coding…for a long frame mode, the periodic peak components are coded. First, the fundamental period (pitch) is estimated in the frequency domain, then fixed number of periodic peak components are extracted from the flattened MDCT coefficients…” and how “…after the spectral reconstruction of the TwinVQ layer, TNS filtering is applied to the obtained spectrum since the coding process of the core layer was done on the unfiltered spectrum. After the AAC inverse quantization, the addition of the two spectra is performed considering the FSS control information. The inverse TNS filter is then applied to the composite spectrum to compute the reconstructed spectrum. Finally, an inverse MDCT filter bank maps back the spectral data into a time signal using a synthesis window and overlap / add techniques…,” See e.g., HERRE §§ 2, 3, 5.1-5.3, Figs. 2, 4, 5).



Claim 15, HERRE1 discloses:
15. The apparatus of claim 1, wherein the time-spectrum converter is configured to apply a hop size between 3 and 8 ms or an analysis window comprising a window length between 6 and 16 ms, or wherein the spectrum-time converter is configured to use an overlap range corresponding to an overlap size of overlapping windows or corresponding to a hop size between 3 and 8 ms used by the time-spectrum converter, or to use a synthesis window comprising a window length between 6 and 16 ms, or wherein the analysis window and the synthesis window are identical to each other  
    PNG
    media_image4.png
    221
    800
    media_image4.png
    Greyscale
(See e.g., “…parameters of the analysis filterbank were adapted to those of the AAC codec. This included the size of the filterbank windows (1024/128 spectral lines), the capability of choosing between two window shapes (sine/KBD window) and the sequence of allowed filterbank windows…” See e.g., HERRE §§ 2, 3, 5.1-5.3, Figs. 2, 4, 5).

With respect to Claim 16, HERRE1 discloses:

    PNG
    media_image2.png
    374
    830
    media_image2.png
    Greyscale
16. The apparatus of claim 2, wherein the flattening filter characteristic is an inverse filter characteristic resulting, when applied to the spectral frame, in a modified spectral frame comprising a flatter temporal envelope compared to a temporal envelope of the spectral frame; or wherein the shaping filter characteristic is a synthesis filter characteristic resulting, when applied to a spectral frame, in a modified spectral frame comprising a less (See e.g., “…flattened MDCT coefficients are further flattened through the spectral envelope by using a Bark scale, whose scale is identical to the scalefactor bands of AAC…,” and “…Temporal Noise Shaping (TNS) tool optionally allows to exercise some control over the temporal fine structure of the quantization noise within each filterbank window…providing a better encoding of pitch-based and transient signals (e.g. speech)…is achieved by carrying out a prediction on the spectral coefficients across frequency and coding the residual spectral coefficients in place of the original ones…,”  See e.g., HERRE §§ 2, 3, 5.1-5.3, Figs. 2, 4, 5).

With respect to Claim 17, HERRE1 discloses:

    PNG
    media_image1.png
    786
    503
    media_image1.png
    Greyscale
17. The apparatus of claim 1, wherein the prediction analyzer is configured to calculate prediction filter data for a shaping filter characteristic (See e.g., “…time signal is first decomposed into its spectral components which are evaluated by the psychoacoustic model. This module also makes a decision on the appropriate window switching sequence which is applied to each frame controlling the transform length of the MDCT analysis filter bank…,” “…carrying out a prediction on the spectral coefficients across frequency and coding the residual spectral coefficients in place of the original ones…” “…in the spectral normalization process, a linear predictive coding (LPC) spectral estimation scheme, a 
    PNG
    media_image2.png
    374
    830
    media_image2.png
    Greyscale
periodic component extraction scheme, a Bark-scale spectral estimation scheme, and a power estimation scheme are carried out sequentially…,” See e.g., HERRE §§ 2, 3, 5.1-5.3, Figs. 2, 4, 5), and wherein the shaping filter is configured to filter the spectral frame as acquired by the time-spectrum converter (See e.g., “…Temporal Noise Shaping (TNS) tool optionally allows to exercise some control over the temporal fine structure of the quantization noise within each filterbank window…providing a better encoding of pitch-based and transient signals (e.g. speech)…is achieved by carrying out a prediction on the spectral coefficients across frequency and coding the residual spectral coefficients in place of the original ones…,” “…noise shaping capability provided by the TNS tool is utilized in the AAC enhancement layer only which provides sufficient bit rate to transmit the associated side information for the TNS filter coefficients…,” See e.g., HERRE §§ 2, 3, 5.1-5.3, Figs. 2, 4, 5).

With respect to Claim 19, HERRE1 discloses:
19. A method for post-processing an audio signal, comprising: 
converting the audio signal into a spectral representation comprising a sequence of spectral frames (See e.g., “…time signal is first decomposed into its spectral components which are evaluated by the psychoacoustic model. This module also makes a decision on the appropriate window switching sequence which is applied to each frame controlling the transform length of the MDCT analysis filter bank…,” See e.g., HERRE §§ 2, 3, 5.1-5.3, Figs. 2, 4, 5); 


    PNG
    media_image1.png
    786
    503
    media_image1.png
    Greyscale
calculating prediction filter data for a prediction over frequency within a spectral frame (See e.g., “…carrying out a prediction on the spectral coefficients across frequency and coding the residual spectral coefficients in place of the original ones…” “…in the spectral normalization process, a linear predictive coding (LPC) spectral estimation scheme, a periodic component extraction scheme, a Bark-scale spectral estimation scheme, and a power estimation scheme are carried out sequentially…,” See e.g., HERRE §§ 2, 3, 5.1-5.3, Figs. 2, 4, 5); 

    PNG
    media_image2.png
    374
    830
    media_image2.png
    Greyscale
shaping, in response to the prediction filter data, the spectral frame to enhance a transient portion within the spectral frame (See e.g., “…Temporal Noise Shaping (TNS) tool optionally allows to exercise some control over the temporal fine structure of the quantization noise within each filterbank window…providing a better encoding of pitch-based and transient signals (e.g. speech)…is achieved by carrying out a prediction on the spectral coefficients across frequency and coding the residual spectral coefficients in place of the original ones…,” “…noise shaping capability provided by the TNS tool is utilized in the AAC enhancement layer only which provides sufficient bit rate to transmit the associated side information for the TNS filter coefficients…,” See e.g., HERRE §§ 2, 3, 5.1-5.3, Figs. 2, 4, 5); and 
converting a sequence of spectral frames comprising a shaped spectral frame into a time domain (See e.g., “…After the spectral reconstruction of the TwinVQ layer, TNS filtering is applied to the obtained spectrum since the coding process of the core layer was done on the unfiltered 
    PNG
    media_image3.png
    376
    814
    media_image3.png
    Greyscale
spectrum. After the AAC inverse quantization, the addition of the two spectra is performed considering the FSS control information. The inverse TNS filter is then applied to the composite spectrum to compute the reconstructed spectrum. Finally, an inverse MDCT filter bank maps back the spectral data into a time signal using a synthesis window and overlap / add techniques…,” See e.g., HERRE §§ 2, 3, 5.1-5.3, Figs. 2, 4, 5).

With respect to Claim 20, HERRE1 discloses:
20. A non-transitory digital storage medium having stored thereon a computer program for performing a method for post-processing an audio signal, comprising: 
converting the audio signal into a spectral representation comprising a sequence of spectral frames (See e.g., “…time signal is first decomposed into its spectral components which are evaluated by the psychoacoustic model. This module also makes a decision on the appropriate window switching sequence which is applied to each frame controlling the transform length of the MDCT analysis filter bank…,” See e.g., HERRE §§ 2, 3, 5.1-5.3, Figs. 2, 4, 5); 
(See e.g., “…carrying out a prediction on the spectral coefficients across frequency and coding the residual spectral coefficients in place of the original ones…” “…in the spectral normalization 
    PNG
    media_image1.png
    786
    503
    media_image1.png
    Greyscale
process, a linear predictive coding (LPC) spectral estimation scheme, a periodic component extraction scheme, a Bark-scale spectral estimation scheme, and a power estimation scheme are carried out sequentially…,” See e.g., HERRE §§ 2, 3, 5.1-5.3, Figs. 2, 4, 5); 

    PNG
    media_image2.png
    374
    830
    media_image2.png
    Greyscale
shaping, in response to the prediction filter data, the spectral frame to enhance a transient portion within the spectral frame (See e.g., “…Temporal Noise Shaping (TNS) tool optionally allows to exercise some control over the temporal fine structure of the quantization noise within each filterbank window…providing a better encoding of pitch-based and transient signals (e.g. speech)…is achieved by carrying out a prediction on the spectral coefficients across frequency and coding the residual spectral coefficients in place of the original ones…,” “…noise shaping capability provided by the TNS tool is utilized in the AAC enhancement layer only which provides sufficient bit rate to transmit the associated side information for the TNS filter coefficients…,” See e.g., HERRE §§ 2, 3, 5.1-5.3, Figs. 2, 4, 5); and converting a sequence of spectral frames (See e.g., “…After the spectral reconstruction of the TwinVQ layer, TNS filtering is applied to the obtained spectrum since the coding process of the core layer was done on 
    PNG
    media_image3.png
    376
    814
    media_image3.png
    Greyscale
the unfiltered spectrum. After the AAC inverse quantization, the addition of the two spectra is performed considering the FSS control information. The inverse TNS filter is then applied to the composite spectrum to compute the reconstructed spectrum. Finally, an inverse MDCT filter bank maps back the spectral data into a time signal using a synthesis window and overlap / add techniques…,” See e.g., HERRE §§ 2, 3, 5.1-5.3, Figs. 2, 4, 5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 8, 9, 10, 11, 13, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over (a) Herre et al., (J. Herre, E. Allamanche, K. Brandenburg, M. Dietz, B. Teichmann, and B. Grill, "The Integrated Filterbank Based Scalable MPEG-4 Audio Coder," Paper 4810, (1998 September.)), in view of (b) Herre et al., (J. Herre, and JA. D.. Johnston, "Enhancing the Performance of Perceptual Audio Coders by Using Temporal Noise Shaping (TNS)," Paper 4384, (1996 November.)) hereinafter referred to as HERRE2, already of record as cited in IDS filed 12/16/2019,  hereinafter referred to as HERRE1 and HERRE2.
With respect to Claim 8, HERRE1 does not explicitly, but HERRE2 discloses:
8. The apparatus of claim 1, wherein the prediction analyzer is configured to applying a Levinson-Durbin algorithm to a filtered autocorrelation signal derived from the spectral frame (See e.g., “…input signal is decomposed into spectral coefficients by a high-resolution filterbank / transform. Based on the computed spectral coefficients a standard LPC calculation is carried out (e.g. forming of the autocorrelation matrix and using a Levinson-Durbin recursion) on the spectral coefficients belonging to the target frequency range (e.g. 1.5 - 20 kHz). This is done for the highest permitted order of the noise shaping filter (e.g. 20). If the calculated prediction gain exceeds a certain threshold Temporal Noise Shaping is activated…,” See e.g., HERRE2 pp. 5-10).
HERRE1 and HERRE2 can be considered analogous art because they are from a similar field of endeavor in Perceptual Audio Coding using Temporal Noise Shaping (TNS) techniques and applications.  Thus, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to modify the teachings of HERRE1 in view of HERRE2’s techniques comprising, see e.g., Temporal Noise Shaping (TNS) techniques where “…based on the computed spectral coefficients a standard LPC calculation is carried out (e.g. forming of the autocorrelation matrix and using a Levinson-Durbin recursion) on the spectral coefficients …” in order to advantageously permit see e.g., “…this is[to be] done for the highest permitted order of the noise shaping filter (e.g. 20). If the calculated prediction gain exceeds a certain threshold Temporal Noise Shaping is activated…,” (See e.g., HERRE2 pp. 5-10).

Claim 9, HERRE1 does not explicitly, but HERRE2 discloses:
9. The apparatus of claim 1, wherein the shaping filter is configured to apply a gain compensation so that an energy of a shaped spectral frame is equal to an energy of the spectral frame generated by the time-spectral-converter or is within a tolerance range of ±20% of an energy of the spectral frame (See e.g., “…apply[ing] a dynamic gain modification (gain control process) …” See e.g., HERRE2 pp. 5-10).
HERRE1 and HERRE2 can be considered analogous art because they are from a similar field of endeavor in Perceptual Audio Coding using Temporal Noise Shaping (TNS) techniques and applications.  Thus, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to modify the teachings of HERRE1 in view of HERRE2’s techniques comprising, see e.g., “…apply[ing] a dynamic gain modification (gain control process)…” in order to advantageously permit see e.g., “…to perform well for many signals… gain modification processing can be applied independently in different parts of the audio spectrum because transient events are often dominant only in parts of the spectrum…” (See e.g., HERRE2 pp. 5-10).

With respect to Claim 10, HERRE1 does not explicitly, but HERRE2 discloses:
10. The apparatus of claim 1, wherein the shaping filter is configured to apply a flattening filter characteristic comprising a flattening gain and a shaping filter characteristic comprising a shaping gain, and wherein the shaping filter is configured to perform a gain compensation for compensating an influence of the flattening gain and the shaping gain (See e.g., “…coding gain … as the power spectral density (PSD) and the squared Hilbert envelope are dual to each other, a reduction of residual signal energy (“prediction gain”) is achieved depending on the “squared-envelope flatness measure” of the signal… the potential coding gain of the DPCM coder increases with the “non-flatness” (transient character) of the squared time envelope of the signal…” with “closed-loop” and “open-loop” prediction schemes covering capabilities for flattening gain and shaping gain accordingly See e.g., HERRE2 pp. 5-10).
HERRE1 and HERRE2 can be considered analogous art because they are from a similar field of endeavor in Perceptual Audio Coding using Temporal Noise Shaping (TNS) techniques and applications.  Thus, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to modify the teachings of HERRE1 in view of HERRE2’s techniques comprising, see e.g., “…(“prediction gain”) is achieved depending on the “squared-envelope flatness measure” of the signal… the potential coding gain of the DPCM coder increases with the “non-flatness” (transient character) of the squared time envelope of the signal…” with “closed-loop” and “open-loop” prediction schemes covering capabilities for flattening gain and shaping gain …” in order to advantageously permit see e.g., “…problems of temporal masking, either in transient or pitched signals, are[be] avoided. …” (See e.g., HERRE2 pp. 5-10).

With respect to Claim 11, HERRE1 does not explicitly, but HERRE2 discloses:
11. The apparatus of claim 6, wherein the prediction analyzer is configured to calculate a flattening gain and a shaping gain, wherein the cascade of the two controllable sub-filters furthermore comprises a separate gain stage or a gain function comprised in at least one of the two sub-filters for applying a gain derived from the flattening gain and/or the shaping gain, or wherein the filter comprising the combined characteristic is configured to apply a gain derived from the flattening gain and/or the shaping gain (See e.g., “…coding gain … as the power spectral density (PSD) and the squared Hilbert envelope are dual to each other, a reduction of residual signal energy (“prediction gain”) is achieved depending on the “squared-envelope flatness measure” of the signal… the potential coding gain of the DPCM coder increases with the “non-flatness” (transient character) of the squared time envelope of the signal…” with “closed-loop” and “open-loop” prediction schemes covering capabilities for flattening gain and shaping gain accordingly See e.g., HERRE2 pp. 5-10).
HERRE1 and HERRE2 can be considered analogous art because they are from a similar field of endeavor in Perceptual Audio Coding using Temporal Noise Shaping (TNS) techniques and applications.  Thus, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to modify the teachings of HERRE1 in view of HERRE2’s techniques comprising, see e.g., “…(“prediction gain”) is achieved depending on the “squared-envelope flatness measure” of the signal… the potential coding gain of the DPCM coder increases with the “non-flatness” (transient character) of the squared time envelope of the signal…” with “closed-loop” and “open-loop” prediction schemes covering capabilities for flattening gain and shaping gain  in order to advantageously permit see e.g., “…problems of temporal masking, either in transient or pitched signals, are[be] avoided. …” (See e.g., HERRE2 pp. 5-10).

With respect to Claim 13, HERRE1 does not explicitly, but HERRE2 discloses:
13. The apparatus of claim 1, wherein the prediction analyzer is configured to calculate the prediction filter data for a plurality of frames so that the shaping filter controlled by the prediction filter data performs a signal manipulation for a frame of the plurality of frames comprising a transient portion, and so that the shaping filter does not perform a signal manipulation or performs (See e.g., “…Temporal Noise Shaping (TNS) tool optionally allows to exercise some control over the temporal fine structure of the quantization noise within each filterbank window…providing a better encoding of pitch-based and transient signals (e.g. speech). This is achieved by carrying out a prediction on the spectral coefficients across frequency and coding the residual spectral coefficients in place of the original ones…,” and “…coding gain … as the power spectral density (PSD) and the squared Hilbert envelope are dual to each other, a reduction of residual signal energy (“prediction gain”) is achieved depending on the “squared-envelope flatness measure” of the signal… the potential coding gain of the DPCM coder increases with the “non-flatness” (transient character) of the squared time envelope of the signal…” with “closed-loop” and “open-loop” prediction schemes covering capabilities for flattening gain and shaping gain as signal manipulation accordingly See e.g., HERRE2 pp. 5-10).
HERRE1 and HERRE2 can be considered analogous art because they are from a similar field of endeavor in Perceptual Audio Coding using Temporal Noise Shaping (TNS) techniques and applications.  Thus, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to modify the teachings of HERRE1 in view of HERRE2’s techniques comprising, see e.g., “…(“prediction gain”) is achieved depending on the “squared-envelope flatness measure” of the signal… the potential coding gain of the DPCM coder increases with the “non-flatness” (transient character) of the squared time envelope of the signal…” with “closed-loop” and “open-loop” prediction schemes covering capabilities for flattening gain and shaping gain as signal manipulation accordingly  in order to advantageously (See e.g., HERRE2 pp. 5-10).

With respect to Claim 18, HERRE1 does not explicitly, but HERRE2 discloses:
18. The apparatus of claim 1, wherein the shaping filter is configured to represent a shaping action in accordance with a time envelope of the spectral frame with a maximum or a less than maximum time resolution, and wherein the shaping filter is configured to represent no flattening action or a flattening action in accordance with a time resolution being smaller than the time resolution associated with the shaping action (See e.g. “…using Temporal Noise Shaping (TNS)…” with capabilities of Adaptive Filterbanks “…in the following way: applying TNS is equivalent to adaptively adjusting the time window of the filterbank which in turn influences the frequency response of the filterbank’s prototype filter. For transient signals, the equivalent window shape is modified heavily and the filter curve gets "widened". In this case, the filterbank’s increased temporal resolution is not represented by a number of timely subsequent spectral coefficients but by a multitude of coefficients of the same time instant corresponding to largely overlapping (widened) frequency bins. Thus, the frequency (and time) resolution is adjusted adaptively to the input signal. This enables the interpretation of the combination of filterbank and adaptive prediction filter as a continuously adaptive filterbank as opposed to the classic “switched filterbank” approach. In fact, this type of adaptive filterbank dynamically provides a continuum in its behavior between a high-resolution filterbank (for stationary signals) and a low-resolution filterbank (for transient signals) and therefore approaches the requirements mentioned above for the optimum filterbank for a given input signal…” (See e.g., HERRE2 pp. 5-12).
“…using Temporal Noise Shaping (TNS)…” with capabilities of Adaptive Filterbanks in order to advantageously permit, see e.g., “…this type of adaptive filterbank dynamically provides a continuum in its behavior between a high-resolution filterbank (for stationary signals) and a low-resolution filterbank (for transient signals) and therefore approaches the requirements…for the optimum filterbank for a given input signal…” (See e.g., HERRE2 pp. 5-12).

Allowable Subject Matter
7.	Claims 3, 5, 7, 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
8.       The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  Lapierre et al., (Lapierre, J., LEFEBVRE, R., MABILLEAU, P., & PLOURDE, É. (2016). Amélioration de Codecs Audio Standardisés Avec Maintien de L'interopérabilité (Doctoral dissertation, Université de Sherbrooke)), discloses, see e.g., “…existent coders can be better exploited by improving their quality or their bitrate, even within the rigid constraints posed by it is shown that the audio signal can be improved at the decoder without transmitting new information, that an encoder can produce an improved signal without modifying 
    PNG
    media_image5.png
    510
    527
    media_image5.png
    Greyscale
its decoder, and that a bit stream can be optimized for a new application…this thesis shows that even a standard like G.711, which has been deployed for decades, has the potential to be significantly improved after the fact. This contribution has even served as the core for a new standard embedded coder that had to maintain that compatibility. It is also shown that the subjective and objective audio quality of the AAC (Advanced Audio Coding) decoder can be improved, without adding any extra information from the encoder, by better exploiting the 
    PNG
    media_image6.png
    779
    601
    media_image6.png
    Greyscale
knowledge of the coder model’s limitations. Finally, it is shown that the fixed rate bit stream of the AMR-WB+ (Extended Adaptive Multi-Rate Wideband) can be compressed more efficiently when considering a variable bit rate scenario, showing the need to adapt a coder to its use case....” (See e.g., Lapierre et al., English Summary, Figs. 3.4, 3.5). 

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Edgar Guerra-Erazo whose telephone number is (571) 270-3708.  The examiner can normally be reached on M-F 7:30a.m.-5:00p.m. EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bhavesh Mehta can be reached on (571) 272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/EDGAR X GUERRA-ERAZO/Primary Examiner, Art Unit 2656